NO.
12-07-00135-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
TARA LONJELLE DLONIAK,       §          APPEAL
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On February
6, 2006, Appellant pleaded guilty to felony possession of a controlled
substance and was placed on deferred adjudication community supervision for
eight years.  On February 27, 2007, the
State filed an application to proceed to final adjudication, which the trial
court granted.  Appellant pleaded true to
seven paragraphs in the application, following which the trial court found her
guilty of felony possession of a controlled substance and assessed punishment
at twenty years of imprisonment and a $20,000 fine.  We have received the trial court’s
certification showing that Appellant waived her right to appeal.  See Tex.
R. App. P. 25.2(d).  The clerk’s
record supports the trial court’s certification.  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered April 11,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(DO NOT PUBLISH)